Phineas S. Thompson, plaintiff in error, was convicted in the county court of McIntosh county of a violation of the prohibition law, and in accordance with the verdict of the jury he was, on the 25th day of July, 1913, sentenced to be confined in the county jail for a term of thirty days and to pay a fine of seventy-five dollars. To reverse this judgment an appeal was attempted to be taken by filing in this court on September 24, 1913, a petition in error with case-made. On October 2, 1913, the Attorney General filed a motion to dismiss the appeal for the reason that the same was not filed in this court within sixty days from the rendition of the judgment. It appearing from the record that the statutory time had not been extended by order of the court, and it appearing further that the appeal was lodged in this court one day too late, the motion to dismiss must be sustained. The purported appeal is therefore dismissed and the cause remanded. *Page 695